Title: To George Washington from Tobias Lear, 9 June 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            GeorgeTown [D.C., c.9 June] 1795
          
          I have to acknowledge the receipt of your respected & acceptable favor of the 4th instant. The balance in my hands, as noted in the account current which I had the honor to transmit to you on the 3d, shall be appropriated as you desire. I should prefer vesting it in Shares of the Alexandria Bank as the property is equally as good as that in the Bank of Columbia, and a dividend is to take place there shortly. It will also bring the stock you may hold in each bank to nearly the same sum. At present those shares are above par; but there are moments when a want of money may induce a sale on better terms for the purchaser, and these shall be attended to.
          Mr Greenleaf and Mr Law in their late visit to the City have proposed very extensive improvements on the Eastern Branch,

at the place where the Canal is to enter—and some measures are taking to carry them into effect. But they talk of doing a vast deal more than can possibly be accomplished this season. The situation is eligible and their plans, so far as I have heard of them, good.
          The public will soon, we trust, be gratified with a communication of the treaty—and the present aspect of affairs in France will probably make the confirmation of it more acceptable than it would otherwise be.
          My best respects & most grateful remembrance await Mrs Washington. I have the honor to be, most respectfully & affectionately, My dear Sir, Your obliged & faithful friend
          
            Tobias Lear.
          
        